DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.

Status
This Office Action is responsive to claims filed for 16/446918 on 09/29/2020 . Please note Claims 1-6 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The amendment filed on 09/29/2020 has been entered. Claims 1, 5, and 6  have been amended. Applicant has amended the claims to overcome the double patent rejection. Examiner withdraws the rejection.  

Response to Arguments
Applicant has argued that Lipton does not teach “Lipson, in its entirety, does not describe that a first learning information item including an input image and a teacher image is different from a second learning information item including another input image and another teacher image, based on a scenario associated with an original image, where the first learning information item and the second learning information item are generated for the original image.”  
Examiner respectfully disagrees. Examiner has reviewed the claim the claim amendment states that  “a first learning information item of the plurality of learning information items is different from a second learning information item of the plurality of learning information items based on the scenario”.   The models described in Lipton are built for each part type. The input 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipton (US7167583B1).


An information processing apparatus, comprising:
at least one processor configured to:   (Lipton discloses a processor, Column:6, Lines: 34-40) 
generate a plurality of learning information items for an original image, wherein
each learning information item of the plurality of learning information items includes an input image  and a teacher image,  the  teacher image correspond to an expected value, based on an image-processing operation on the input image  (Lipton discloses an image model that is derived from an image of the sample of a typical one of the objects to be inspected, (ie input image) C:3 L:1-14. Lipton discloses  that a “default snapshot of an object to be inspected is obtained” C:16 L:36-38  and that the system can be bootstrapped and a synthetic snapshot (ie the teacher image) that has the same geometry of the desired component can also be used C:16 L:44-48.  Since the image model requires a snapshot, a synthetic image can be gathered from multiple images or automatically generates or combined to provide the synthetic image. C:7 L:60-64 )  , the image-processing operation is based on a scenario, the scenario is associated with the original image, and   (Lipton discloses an image model that is derived from an image of the sample of a typical one of the objects to be inspected, C:3 L:1-14)
a first learning information item of the plurality of learning information items is different from a second learning information item of the plurality of learning information items based on the scenario;  (Lipton disclose that in one embodiment four images, ie the cropped, paste, placed, and bared images are used. C:17, L:57-61. He further discloses that the default attributes of the image model are replaced with values learned by applying the image model the four images, C:18 L:7-11.  He further states that default models are built for each part type (ie the object to be inspected) C:18 L:55-59, Fig. 3/3A and  Fig. 4)
 supply the plurality of learning information items to a machine learning processor , wherein the machine learning processor an image processing algorithm based on a  machine learning process of the plurality of learning information items. (Lipson further discloses a learning method that uses models for a part type and uses all true positive and true negative as a set to train whether the models are that part type by computing a score and saving the scored values, Fig. 14, 14a , and 14b C:31 L: 9-14 and C:28 L:60  to C:29 L:15. He further discloses “a method of matching an image of an object to be detected with one or more of multiple models includes the steps of applying an image model to a region of interest to determine if the object is present with a similar appearance to the model, applying a structural model to the region of interest to confirm that the object is present and to more precisely locate the object or to determine if an object with similar structure…” C:5 L-34-42 ).

Regarding Claim 2, Lipton teaches the apparatus according to claim 1, Lipton further teaches:
Wherein the at least one processor is further configured to select a basic function to generate a machine learning algorithm for the machine learning processor, and the basic function is selected based on configuration information  (Lipton discloses  “a method of matching an image of an object to be detected with one or more of multiple models includes the steps of applying an image model to a region of interest to determine if the object is present with a similar appearance to the model, applying a structural model to the region of interest to confirm that the object is present and to more precisely locate the object or to determine if an object with similar structure…” C:5 L-34-42)

Regarding Claim 3, Lipton teaches the apparatus according to claim 2, Lipton further teaches:
the at least one processor is further configured to supply a debug control signal to the machine learning processor based on  the machine learning process, and the debug signal is supplied  as input data and changes a behavior of the image processing algorithm  (Lipton discloses Fig. 2, where at step 60 a decision is made as to whether a debug mode should be initiated, if the debug mode is initiated, the flow process to step 64 where another learn step is implemented. The learn step will take the new false positives and false negatives along with other training data and revise the models, C: 14 L:11-17) .

Regarding Claim 4, Lipton teaches the apparatus according to claim 3,
Wherein the at least one processor is further configured to select a debug function based on  the configuration information. (Lipton discloses “In addition to retraining on the false positives and negatives, the user or the system may change the Snapshot in the image model, change the dimensions of the part to better fit the data, add more models of a particular type, change the sequence of calling the models, and change the decision function for determining part presence or absence, C:14, L:17-23)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Menatoallah Youssef/Primary Examiner, Art Unit 2663